Citation Nr: 1046912	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1962 to May 1963.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
The Veteran's claims file was subsequently transferred to the 
jurisdiction of the New Orleans, Louisiana, RO.  The Veteran was 
afforded a Board Video hearing before the undersigned in July 
2005.  A copy of the hearing transcript has been associated with 
the record.  In December 2006 and February 2009, the Board 
remanded the Veteran's claim for further evidentiary development.  
Such development has been undertaken to the extent possible.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with).

The Board is aware that recent caselaw provides that the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This 
case differs, however.  In a December 2006 Remand, the Board 
referred a claim for service connection for a psychiatric 
disorder other than PTSD to the RO for initial consideration.  
This claim was considered and denied by the RO in a February 2008 
rating decision, and the Veteran did not disagree with that 
determination.  Nothing in Clemons suggests that the finality of 
the 2008 decision is vitiated.  Rather, Clemons stands for the 
proposition that VA must address whether service connection can 
be granted for psychiatric disorders other than PTSD, even if 
that is all the Veteran claims.  VA did so here, and, based on 
that fact, the Board declines to expand Clemons and take 
jurisdiction over a claim other than PTSD. 




FINDING OF FACT

The more persuasive medical evidence of record preponderates 
against a finding that the Veteran has PTSD due to a verified 
stressor that occurred during active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised effective 
May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran as to the matter being 
addressed was satisfied by letters dated in October 2002, 
November 2002, and January 2003, prior to the July 2003 rating 
decision on appeal, as well as a subsequent letter dated in 
January 2006, that fully addressed all three notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The January 2006 also 
informed the Veteran regarding the evidence required to 
substantiate his claim for PTSD based on personal trauma.  The 
matter was thereafter readjudicated, curing any notice timing 
defect.  See June 2010 Supplemental Statement of the Case (SSOC).  
While the Veteran did not receive timely notice regarding 
disability rating and effective date criteria (See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), any notice defect as to 
these elements is moot, as this decision does not address any 
disability rating/effective date matters.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, to includes records from the 
Social Security Administartion, are associated with his claims 
file.  Notably, a February 2003 response from University of 
Colorado Hospital indicates that there are no records from 1963 
to 1965.  Similarly, records from the Denver Reception and 
Diagnostic Center have not been secured and a March 2010 response 
from this treatment provider to a VA request for such records 
indicates that the records for the Veteran have been purged and 
his last of treatment was in 1996.  The RO arranged for 
psychiatric examinations, pursuant to the Board's remand, in 
September 2007.  The examiner considered the evidence of record 
and the Veteran's reported history, and reflects a thorough 
psychiatric evaluation, with notation of all findings necessary 
for a proper determination in the matter.  It was compliant with 
the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist is 
met.



Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In general, service connection may be granted for disability due 
to disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In particular, service connection for PTSD requires that three 
elements be present:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, if a PTSD claim is based on inservice personal 
assault, evidence from sources other than service records may 
corroborate the claimant's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3).

With respect to his alleged inservice stressors, the Veteran's 
written statements, mental health treatment records and July 2005 
Board hearing testimony include three stressor events purportedly 
related to his PTSD.  First, he reported that during basic 
training a sergeant pulled the pin on a live grenade and handed 
it to him in a meeting and told him to stay awake for the rest of 
class.  The Veteran reported that after the meeting he went 
outside and threw it and found that it was a live grenade.  
Second, the Veteran reported that while in France he owed money 
to an unidentified man who had threatened to kill him if he did 
not pay him back.  Specifically, he reported that the man stuck a 
gun to his head and explained to the Veteran that he was going to 
kill him if he was not paid back.  According to the Veteran, 
officers knew the man cheated people out of money, but that they 
never did anything to stop it.  The Veteran reported that after 
this incident he had attempted to commit suicide by jumping off 
of a bridge in France.  Lastly, the Veteran also reported that 
during basic training he was teased a lot, leading to a suicide 
attempt.  

The Board finds that the record contains independent evidence 
that corroborates the Veteran's statements as to the occurrence 
of his alleged inservice stressors of attempted suicide by 
overdosing on pills, a threat to beat him up, and his inter-
personal difficulties.  These assertions are verified by the 
available STRs.  Notably, the Veteran reported a history of 
depression and excessive worry on enlistment and, although he was 
clinically normal on psychiatric evaluation for enlistment, his 
STRs note his history of childhood mental health problems 
(alcohol abuse and wanting to kill his stepfather and brother-in-
law).  A January 1963 report of Medical Board Proceedings 
includes findings of depression, suicidal thoughts, and 
difficulty relating to people.  A January 1963 Clinical Record 
Cover Sheet includes the diagnosis of anxiety reaction, occurring 
in a patient with a schizoid personality with a history of many 
years difficulty in maintaining adequate interpersonal 
relationships, as well as current feeling of depression.  An 
April 1963 Administrative Separation examination includes a 
diagnosis of emotional instability reaction, chronic, severe.  

[Regarding the Veteran's history of mental health complaints 
noted on enlistment and his ongoing mental health treatment 
during service and after discharge, as noted above, a final 
August 1963 rating decision denied service connection for a 
nervous condition and a final February 2008 rating decision 
denied service connection for an acquired psychiatric disorder 
other than PTSD.]

While the Board finds that the Veteran's alleged inservice 
stressors have been verified, as will be discussed in further 
detail below, the Veteran's claim for service connection for PTSD 
fails because the more persuasive medical evidence of record does 
not establish that the Veteran has PTSD.  The Veteran's post-
service treatment records reveal a long history of treatment for 
a number of diagnosed psychiatric disorders.  Those records will 
not be discussed in detail because, again, a claim for any 
psychiatric disorder other than PTSD is not before the Board at 
this time.  However, the Board has reviewed all the evidence of 
record and finds it is negative for medical evidence diagnosing 
the Veteran with PTSD in accordance with 38 C.F.R. § 4.125(a).  
That is - there are notations of PTSD, but none rise to a 
diagnosis in accordance with the regulatory criteria and they 
are, therefore, entitled to less probative weight.

With respect to element (1), medical evidence diagnosing PTSD, 
the evidence in support of the Veteran's claim consists of two 
private mental health treatment reports.  

First, a December 2002 Psychological Evaluation report in 
connection with the Veteran's vocational rehabilitation from G. 
Deitrich-MacLean, Ph.D., a licensed psychologist, notes that the 
Veteran reported that his "childhood was unpleasant."  He 
recalled that his sisters "resented having to 'drag me 
everywhere,'" his father had been violent with the family, he 
was often left home alone at as young as five years of age, being 
punished for "screaming and crying" and embarrassing his 
mother, hating his stepfather, going on dates with his sisters 
who were involved with violent men (one reportedly cocked a gun 
in the Veteran's face), and often being in trouble for fighting 
at school.  He reported drinking a lot of alcohol by age 14 but 
did not remember when he started.  During service, the Veteran 
reported that he was picked on for being chubby and had trouble 
adjusting to military life, he drank a lot and attempted suicide, 
and became involved with a loan shark while serving overseas who 
threatened to kill him when he was too far into debt.  After 
service, the Veteran reported that he continued to drink heavily, 
caught his wife with a boyfriend and ended up in a gunfight with 
police after he shot the boyfriend (for which he served four 
years of an eight year sentence), as well as being in trouble for 
making threats to authorities and having to plead guilty to 
involuntary child abuse in connection with his daughter.  The 
Veteran reported experiencing nightmares and flashbacks 
associated with past traumatic experiences, thoughts of revenge 
when he is angry, and feeling angry and irritable to the point of 
hurting people in the past (he felt he had better control of his 
feelings at the time of examination.)  

Dr. Deitrich-MacLean's December 2002 Psychological Evaluation 
report includes the following personality assessement:  

There are indications of moderate to severe 
psychopathology.  [The Veteran] experiences symptoms 
of Post-Traumatic Stress disorder as well as more 
generalized anxiety and depression.  He experiences 
diffuse fears, distractability, fatigue and insomnia.  
He probably feels useless, dejected and discouraged 
much of the time as well.  He reports, as is 
consistent with formal assessment, feelings of intense 
dread and terror at times, sometimes without clear 
cues of past trauma.  Yet, the trauma's [sic] he has 
experienced are so diverse, it is possible that less 
obvious cues trigger re-experiencing.  [The Veteran] 
is likely to be hypervigilant, startle easily and be 
subject to numbing and detachment. 



The diagnosis inlcuded Post-Traumatic Stress Disorder, dysthymic 
disorder, alcohol dependence in remission at Axis I and 
personality disorder NOS (not otherwise specified) with avoidant, 
anti-social and dependent traits.  Notably, the stressors upon 
which the diagnosis of PTSD was based are not indicated.  

Second, a February 2008 statement from D. Faulk, MS, APN, CS, a 
Clinical Psychiatric Specialist/Advanced Practitioner of Nursing 
with prescriptive authority, notes that this practitioner treated 
the Veteran from August 2002 to July 2004 for major depressive 
disoder.  This statement further notes that, in December 2002, 
the Veteran was referred to a psychologist for further 
clarification of the diagnosis and was given a diagnosis of PTSD.  
Nurse Faulk stated that she agreed with this diagnosis.  Review 
of Nurse Faulk's treatment reports shows only diagnosis of major 
depressive disorder.  These treatment reports as silent with 
respect to findings of PTSD.  

In contrast, the evidence against the Veteran's claim consists of 
the September 2007 VA PTSD examination report.  The examiner 
conducted a thorough examination with the Veteran, to include a 
clinical interview with mental status examination, psychological 
testing, and a review of his medical record and VA claims file, 
and did not conclude the Veteran had PTSD.  The examiner 
specifically noted the Veteran's childhood experiences, military 
history, and post-military adjustment and traumas as well as the 
December 2002 evaluation report from Dr. Deitrich-MacLean.  The 
examiner quoted a March 15, 1983 treatment report when noting 
that the Veteran's main problem behaviors have to do with "a 
lifelong pattern of aggressive and antisocial behavior with 
narcissism and authority conflict."  The examiner further noted 
that the Veteran's antisocial and aggressive symptoms interfere 
with his ability to work; however, he does not have any emotional 
distress that interferes with his ability to work and that his 
social functioning is impaired by virtue of his deliberate 
exercise of poor judgment and decision making.  The examiner 
noted that "malingering is a strong consideration in this 
case."  The examiner concluded that the Veteran does not fit the 
criteria for a diagnosis of PTSD and opined that the Veteran's 
most problematic behaviors, which include antisocial and 
aggressive behaviors, do not stem from any sort of alleged trauma 
in the military.  The examiner further concluded that there is no 
link between the Veteran's difficulties in the military and his 
current social and occupational maladjustment.  The Axis I 
diagnoses were alcohol dependence (Veteran says in remission) and 
impulse control disorder.  The Axis II diagnoses were high 
average intelligence, antisocial personality disorder, and 
borderline personality disorder.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the Veteran.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, consistent 
with Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

After reviewing the record, and for reasons stated immediately 
below, the Board finds the opinion of the September 2007 VA 
examiner, who concluded the Veteran does not meet the criteria 
for a PTSD diagnosis, to be of greater probative value than the 
earlier finding to the contrary.  Although this examination and 
opinion was provided prior to and, thus, did not consider the 
February 2008 statement from Nurse Faulk, the statement from 
Nurse Faulk merely endorses the December 2002 PTSD diagnosis of 
Dr. Deitrich-MacLean, which the VA examiner specifically did 
consider.  Thus, Nurse Faulk's statement does not provide 
evidence which the September 2007 VA examiner did not already 
have and the probative value of the September 2007 VA opinion and 
diagnosis is not diminished.

First, and most importantly, the VA examiner conducted an 
examination for PTSD purposes and based the lack of a PTSD 
diagnosis on a review of the Veteran's medical records, entire VA 
claims file and psychological testing, incorporating specific 
references to and reliance on the DSM-IV into the analysis.  In 
contrast, the December 2002 PTSD diagnosis of Dr. Deitrich-
MacLean (and September 2007 endorsement of such by Nurse Faulk) 
was for vocational rehabilitation purposes, failed to indicate 
the specific stressor on which the PTSD diagnosis was based, and 
did not have the benefit of a review of the Veteran's medical 
history as presented in his claims file (which include his STRs 
and postservice mental health treatment reports.)  Additionally, 
the Board finds significant that reference to the DSM-IV was not 
made in the December 2002 PTSD diagnosis of Dr. Deitrich-MacLean 
or the September 2007 endorsement of such by Nurse Faulk.  

Moreover, unlike the thoroughly explained VA examination opinion 
which did not diagnose PTSD, the December 2002 PTSD diagnosis of 
Dr. Deitrich-MacLean merely identified the symptoms on which the 
PTSD diagnosis was based and noted that such symptoms were 
"sometimes without clear cues of past trauma."  The September 
2007 endorsement of the December 2002 diagnosis of PTSD by Nurse 
Faulk offered no explanation at all of the basis for the 
endrosement.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

Unlike the December 2002 PTSD diagnosis of Dr. Deitrich-MacLean 
and the September 2007 endorsement of such by Nurse Faulk, the 
diagnoses provided by the September 2007 VA examiner appear to be 
based on a review of the Veteran's entire medical history, 
psychological testing and references to the DSM-IV.  This opinion 
is also well-reasoned and draws on specific aspects from the 
Veteran's  documented medical history.  As such, the Board finds 
the September 2007 VA examination and opinion to be highly 
probative.

The only other evidence in the claims file alleging that the 
Veteran has PTSD consists of the Veteran's own statements.  It is 
well settled, however, that lay persons without medical training, 
such as the Veteran, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159(2010) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements are accordingly lacking in probative value.

Therefore, the first element of 38 C.F.R. § 3.304(f) has not been 
met and the Veteran's claim fails on this basis alone.  The Board 
is cognizant of the Court's decision in McClain v. Nicholson, 21 
Vet App 319 (2007) (requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim").  Here, as 
discussed above, there is evidence that during the pendency of 
this claim, the Veteran was diagnosed with PTSD.  However, the 
more persuasive  medical evidence indicates that he does not meet 
the criteria for diagnosing PTSD.  In other words, it is not the 
lack of a current diagnosis that is fatal to the claim, but the 
lack of persuasive medical evidence reflecting diagnosis of PTSD 
in accordance with the DSM-IV criteria.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


